Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 3, 2020

                                          No. 04-20-00369-CV

                     IN THE INTEREST OF L.M.H., ET AL CHILDREN,

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-PA-01720
                        Honorable Charles E. Montemayor, Judge Presiding


                                             ORDER
        On July 20, 2020, appellant filed a notice of appeal stating her intent to appeal a final decree of
termination signed on July 7, 2020. The clerk’s record filed on July 20, 2020 does not contain a signed
final order terminating appellant’s parental rights. “[A]n appeal may be prosecuted only from a final
judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order
has been entered in the underlying case, on August 5, 2020, this court ordered appellant to show cause in
writing by August 15, 2020 why this appeal should not be dismissed for lack of jurisdiction.

         Appellant filed her response to the show cause order. The Court will not dismiss the appeal at this
time but the appellant is ORDERED to show cause in writing no later than September 14, 2020 why this
appeal should not be dismissed for lack of jurisdiction. If appellant fails to timely respond, this appeal
will be dismissed for lack of jurisdiction.


                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                                          ___________________________________
                                                          MICHAEL A. CRUZ, Clerk of Court